Citation Nr: 0336418	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  96-52 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an increased rating for post-operative 
lateral meniscectomy of the left knee, evaluated as 10 
percent disabling prior to February 16, 2000 and 20 percent 
disabling thereafter.

3.  Entitlement to an increased rating for recurrent 
subluxation of the left shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from July 1970 to May 1972, 
and from November 1974 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  At that time, the RO denied the 
veteran's claim for service connection for a nervous 
condition, declined a rating in excess of 10 percent for 
post-operative lateral meniscectomy of the left knee, and 
declined a compensable rating for recurrent subluxation of 
the left shoulder.  In July 1997, the veteran and appeared 
and testified at a Travel Board hearing before Nancy 
Phillips.  The Board remanded this claim to the RO for 
further development in December 1997.  A May 1999 RO decision 
granted a 20 percent rating for left shoulder disability 
effective to the date of claim.  A November 2001 RO decision 
granted a 20 percent rating for left knee disability 
effective to February 16, 2000.  The Board has rephrased this 
issue on the title page to reflect that a "staged" rating 
is in effect.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  By letter dated May 2002, the veteran was advised 
that Ms. Phillips was no longer employed by the Board, and 
that he had the right to request another hearing by a 
Veterans Law Judge.  The veteran has not responded to the 
Board's letter.


REMAND

The record discloses that the veteran underwent an 
arthroscopy of the left knee in May 2000 for repair of a 
medial meniscal tear.  A VA examination of the left knee in 
October 2001 did not assess the extent, if any, of functional 
loss of the knee due to factors such as weakened movement 
against varying degrees of resistance, excess fatigability 
with use, incoordination, painful motion and/or pain with 
use.  See 38 C.F.R. §§ 4.40 and 4.45 (2003).  See also Deluca 
v. Brown, 8 Vet. App. 202 (1995).  The Board, therefore, must 
return the October 2001 VA examination report as inadequate 
for rating purposes.  38 C.F.R. § 4.2 (2003).  Similarly, the 
veteran has not been provided VA examination of the left 
shoulder which assesses the extent, if any, of functional 
loss of the shoulder.  The Board, therefore, remands this 
issue to the RO for VA examination which complies with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board next notes that the veteran has not responded to 
the RO's January 1998 letter requesting him to identify all 
clinical records pertinent to his claims on appeal.  A 
February 1979 VA examination report reflects his report of 
treatment for "nerves" by "Dr. M.A. Flowers Pine Bluff."  
The veteran should be requested to provide VA his 
authorization to obtain such records, if available, prior to 
a final decision being issued.  Furthermore, his VA clinical 
records do not appear to be complete, and the RO should 
request complete clinical records, inpatient and outpatient, 
from the North Little Rock, VA Medical Center since November 
1976.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request his authorization to obtain treatment 
records from "Dr. M.A. Flowers [of] Pine 
Bluff" in the 1970's.  The RO should also 
request the veteran to identify all current 
providers of treatment for his left shoulder, 
left knee and psychiatric conditions.  

2.  The RO should obtain the veteran's 
complete clinical records, both inpatient and 
outpatient, from the North Little Rock, VA 
Medical Center since November 1976.

3.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.

4.  Upon completion of the above, the RO 
should schedule the veteran for orthopedic 
examination for the purpose of determining 
the nature and severity of his left knee and 
shoulder disabilities.  The claims folder and 
a copy of this remand must be made available 
to the examiner prior to the examination for 
review.  All indicated special tests should 
be conducted, to include x-ray examination of 
the left knee and shoulder.  In addition to 
addressing range of motion, strength, etc., 
the examiner should be asked to determine 
whether the left knee and/or shoulder 
exhibits pain, weakened movement, excess 
fatigability or incoordination and the 
determinations, if feasible, should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
pain, weakened movement, excess fatigability 
or incoordination.  If the veteran does not 
have pain or any of the other factors, that 
fact should be noted in the file.

5.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




